UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WESCO INSURANCE COMP ANY and
TECHNOLOGY INSURANCE COMP ANY,
INC.,
                                                                     ORDER
                           Plaintiff,
                                                                18 Civ. 3771 (PGG)
            V.


PERSONNEL STAFFING GROUP, LLC,

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                 It is hereby ORDERED that the conference in this action previously scheduled for

January 16, 2020 is adjourned. A conference is scheduled for February 13, 2020 at 10:45 a.m.

in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New

York, New York.

Dated: New York, New York
       January [3, 2020


                                                     SO ORDERED.




                                                     United States District Judge
